Citation Nr: 1525256	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

2.  The evidence received since the August 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral hearing loss disability and tinnitus.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Because new and material evidence has been received since the August 2006 rating decision with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2006 rating decision denying service connection for tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Because new and material evidence has been received since the August 2006 rating decision with respect to the Veteran's claim of entitlement to service connection for tinnitus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2011, the Veteran filed a "supplemental claim for compensation" seeking to reopen previously denied claims relating to bilateral hearing loss and tinnitus.  Implicit in the Veteran's request is the contention that VA has received new and material evidence sufficient to reopen the previously-denied claims.  The Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, the Board finds that sufficient evidence is of record to grant the Veteran's application to reopen his claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  In light of the favorable disposition of the request to reopen, any error by VA in complying with the notice and assistance requirements of the VCAA with respect to the request to reopen would be harmless and need not be discussed further.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits will be addressed in the remand section below.

Analysis

In August 2006, the RO denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability on the basis that the Veteran had submitted no medical evidence showing that he had current hearing loss, and because there was no evidence of hearing loss during active duty service.  The tinnitus claim was denied on the grounds that the Veteran's service treatment records made no reference to tinnitus and because there was "no other evidence of tinnitus during . . . active duty."

The Veteran did not appeal the rating decision of August 2006 and did not submit new and material evidence within one year of the decision.  Therefore, the rating decision became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2014).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  Whether newly submitted evidence "raises a reasonable possibility of substantiating the claim" is not a separate determination, but is rather part of the determination of whether the submitted evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must presume the credibility of the evidence when evaluating whether new and material evidence has been received.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

VA must give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

At the time of the August 2006 rating decision, the evidence of record consisted of service treatment records, service personnel records, and VA treatment records.  The evidence added to the record since the August 2006 rating decision includes, in relevant part, statements of the Veteran, VA audiological examinations of October 2011 and August 2013, and VA treatment records. 

After a thorough review of the record, the Board concludes that the Veteran has submitted new and material evidence as to the unestablished facts of a current bilateral hearing loss disability, a current tinnitus disability, and an in-service injury.  Specifically, the report of the VA audiological examination of August 2013 contains pure tone audiometry testing results and diagnoses the Veteran as having "sensorineural hearing loss" for VA purposes in both ears.  The report also notes the Veteran's report of tinnitus.  The August 2013 examination report is new in that it was not previously of record, and it is material evidence in that it relates it an unestablished fact necessary to substantiate a claim: whether the Veteran currently has the claimed disability of bilateral hearing loss.

Other new and material evidence consists of statements of the Veteran relating to noise exposure during military service.  A September 2011 VA medical examination of the Veteran for posttraumatic stress disorder (PTSD) documents the Veteran's report of in-service exposure to the noise of "incoming rounds of mortar attacks frequently," "return[ing] fire all night long," and "loud explosions and incoming fire."  A VA audiological examination report of October 2011 (while characterized by the examiner as "unreliable" with respect to the reported test results due to "inconsistent responses" by the Veteran) also contains the Veteran's reported history of service in the Army artillery and his "noise exposure from incoming rounds, gunfire, helicopters and 105 Howitzers, without the use of hearing protection."

Moreover, a VA audiological consult report of June 2011 notes: "History of noise exposure includes: military artillery-Vietnam x 1 year.  He recalled walking in front of muzzle a # of times, one time in which his left ear was bleeding."  These statements relating to noise exposure during military service are new in that they were not before the RO at the time of the last final prior rating decision.  They are also material, as they relate to an unestablished fact necessary to substantiate the claim: an injury during service.

The Veteran's new statements as to noise exposure during service are also "new and material" evidence with respect the etiology of his tinnitus.  Such evidence is material in that it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In sum, the new VA medical evidence diagnosing the Veteran as having bilateral hearing loss and tinnitus, as well as the Veteran's statements concerning harmful noise exposure during service, are new and material evidence relating to the formerly missing elements of a current disability and an injury during service.  Accordingly, the Board concludes that new and material evidence has been submitted, and the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and the appeal is granted to this extent only.


REMAND

Having reopening a claim on the basis that evidence added to the record since the last final decision is new and material, the Board must evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  As explained below, the Board finds that additional evidentiary development is needed before a decision on the merits of the reopened claims may be rendered.

The Veteran maintains that he has bilateral hearing loss and tinnitus as a result of harmful noise exposure during his active duty service.  The Veteran's service treatment records, including his entrance and discharge examination reports, show normal hearing for VA purposes.  In August 2013, the Veteran underwent a VA audiological examination in which he was found to have current "sensorineural hearing loss" in both ears in the frequency range of 500 to 4000 Hertz.  The report also noted the Veteran's report of recurrent tinnitus.

The August 2013 examiner offered a negative nexus opinion as to both bilateral hearing loss and tinnitus.  The stated rationale with regard to bilateral hearing loss was: "The veteran demonstrated normal hearing sensitivity via pure tone testing at his entrance examination . . .  and his discharge examination[,] . . . and standard threshold shifts were not present.  VA progress notes were also reviewed.  [At a VA medical center in March 2006, the Veteran] reported left hearing loss and left tinnitus with the onset being three years prior.  Initial onset of symptoms is too remote from service to be causally connected."

As for the claimed tinnitus disability, the examiner reasoned as follows:  "Evidence does not support that hearing loss was present at the entrance and discharge examinations.  Veteran's first documentation of both hearing loss and tinnitus was three years prior to his ENT appointment in [March 2006]."

The Veteran disputes the accuracy of the VA treatment record in which he is alleged to have stated that his bilateral hearing loss and tinnitus had their onset in 2003.  The Veteran argues in this regard that the August 2013 examination is "based upon an inaccurate factual premise," because "the Veteran maintains that his hearing loss and tinnitus began while serving in Vietnam."  The Veteran argues that, "because the examiner failed to take into account, or even properly record, the Veteran's lay history of his hearing loss and tinnitus, the opinion is inadequate for rating purposes."  The Veteran contends that he is entitled to a remand for a new medical opinion.  See Veteran's informal hearing presentation of February 2015.

A review of the record confirms that the August 2013 examiner accurately cited the relevant VA treatment record, which states with regard to the Veteran: "D tinnitus for 3 years.  Pt also c/o L hearing loss which started around the same time."  See March 2006 VA treatment record.

Once a claim has been reopened, a claimant is entitled to the full benefit of VA's duty to assist, including a medical examination, if one is warranted, to determine whether there is a connection, or nexus, between a current disability of the Veteran and an injury or disease during his or her active service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   VA also must ensure that a VA medical examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


The August 2013 audiological examination report is the only medical opinion of record that addresses whether the Veteran's current hearing loss disability and tinnitus are related to his military service.  The record contains an earlier audiological examination of October 2010, but that report was deemed by the examiner to be "unreliable" with respect to the reported test results due to "inconsistent responses" by the Veteran. 

A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the August 2013 examination report is not adequate for the Board to make a decision on the Veteran's claims.  A VA medical examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In the case at hand, the August 2013 medical examiner did not discuss or acknowledge the record statements of the Veteran concerning his exposure to harmful noise during military service.  See, e.g., September 2011 VA medical examination for PTSD; VA audiological consult report of June 2011.  Such lay evidence should be explicitly considered in formulating a medical opinion as to a nexus.

Furthermore, in consideration of evidence received since the August 2013 report was made, the examiner appears to have based her negative nexus opinion partly upon a statement of the Veteran that was misunderstood or otherwise misreported.  See Veteran's informal hearing presentation of February 2015.  In particular, the Veteran maintains that, contrary to the documentation of VA treatment records, he never reported that his bilateral hearing loss and tinnitus had their onset in 2003, so many years after his separation from service.  On remand, the VA examiner must address the Veteran's specific contentions in the record that he was exposed to harmful noise during military service in Vietnam and that his current bilateral hearing loss and tinnitus began while in service.

Because the Board lacks sufficient medical information and evidence as to the etiology of the Veteran's disabilities, the Board will order a VA examination and medical nexus opinion that addresses the nature of the Veteran's disabilities and whether the disabilities are related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While it is not in dispute that the Veteran currently has bilateral hearing loss and tinnitus for VA purposes, a new and complete hearing examination (as opposed to an addendum medical opinion) is warranted so that the Veteran's account of the onset and history of his disabilities can be accurately recorded as part of an in-person examination by a VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have treated him for the remanded claims.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

2. If, after making reasonable efforts to obtain named records, these records are unable to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran must then be given an opportunity to respond.

3. Arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination. After examination of the Veteran and review of the record, and accepting the Veteran's reports of noise exposure, the examiner is requested to provide an opinion, with a complete rationale, as to the following:

a. Whether the Veteran currently suffers from a bilateral hearing loss disability;

b. Whether the Veteran currently suffers from tinnitus; and

c. Whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including the Veteran's credible report of exposure to noise during his period of active service.

The examiner is reminded that the mere fact that a veteran's service treatment records do not document hearing loss cannot alone be an adequate basis for an opinion that any current hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner should indicate in the report that the claims folder was reviewed.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

4. When the development requested has been completed, the case should be reviewed and readjudicated based on all the relevant evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


